Case: 19-20292   Document: 00515618068      Page: 1     Date Filed: 10/27/2020




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 27, 2020
                             No. 19-20292
                                                                   Lyle W. Cayce
                                                                        Clerk
   Ronald Dwayne Whitfield, Presumed Father, also known as
   Prophet Ronald Dwayne Whitfield; Brandy Brenay
   Charles-Whitfield, Mother; K.L.W., a child,

                                                      Plaintiffs—Appellants,

                                versus

   Texas Children Memorial Hermann Hospital, Medical
   Center, Agents, Doctors, Security, Nurses, Employees
   Thereof; a Corporation; Government of the State of
   Texas, Executive, Legislative & Judicial Branches;
   Greg Abbott, Governor of the State of Texas; Commissioner of
   Texas Health and Human Service; Texas Department of
   Family and Protective Services; Correctional
   Institutions Division, Criminal Justice Parole
   Division, Harris County Texas; Commissioners Court;
   Harris County Sheriff's Department; District Clerk;
   District Attorney; Probate Courts 3 & 4; City of
   Houston, Mayor and Council Members; Texas State
   Commission on Judicial Conduct; Justices and Judges of
   the Supreme Court of Texas; First and Fourteenth
   Courts of Appeals of Texas; Court of Criminal Appeals
   of Texas; 174th, 337th, 351st, 313th and 314th Judicial
   Family District Court of Harris County; Behavioral
   Hospitals of Bellaire and (Unknown); Bonnie Fitch,
   Texas Attorney; Michael Criage, Texas Attorney; Raychael
   Johnson, Texas Attorney; John F. Phillips, (former judge) Texas
   Attorney; Juli Crow, Texas Attorney; Valeria Brock, Texas
Case: 19-20292      Document: 00515618068          Page: 2    Date Filed: 10/27/2020

                                    No. 19-20292


   Attorney; Donald M. Crane, Texas Attorney; Johns and Janes,
   (Does),

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CV-1420


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Ronald Dwayne Whitfield (Whitfield), formerly Texas prisoner
   # 623668, purportedly along with his wife, Brandy Brenay Charles-Whitfield
   (Charles-Whitfield) (collectively, “the Whitfields”), filed a civil action
   which sought a preliminary injunction to enjoin state authorities from
   continuing with adoption proceedings involving their biological child,
   K.L.W. In conjunction with the action regarding the adoption proceedings,
   Whitfield requested that the district court lift an existing sanction order, and
   he requested permission to proceed.
          The district court initially granted in forma pauperis (IFP) status;
   however, the court later entered an order of dismissal in which it denied
   Whitfield’s motion to proceed as a sanctioned litigant. The district court
   determined that IFP status had been improvidently granted to Whitfield, as
   he had several unpaid monetary sanctions and he was barred from filing civil
   actions without payment of the sanctions and preauthorization from the
   district court. The district court therefore dismissed Whitfield’s claims
   without prejudice. As to Charles-Whitfield, the district court examined the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 19-20292      Document: 00515618068           Page: 3    Date Filed: 10/27/2020




                                     No. 19-20292


   pleadings and found that she had not personally signed them; it also found
   that Whitfield was not a licensed attorney and that he therefore could not
   represent Charles-Whitfield. Based on these determinations, the district
   court dismissed the claims raised on behalf of Charles-Whitfield, or
   purportedly brought by her, without prejudice for lack of jurisdiction.
   Because the Whitfields’ parental rights had been terminated, the district
   court also dismissed the claims brought on behalf of K.L.W. for lack of
   jurisdiction. Whitfield has paid the outstanding monetary sanctions imposed
   by this court, and the Whitfields now jointly move to proceed IFP on appeal.
          To proceed IFP on appeal, a movant must demonstrate both financial
   eligibility and the existence of a nonfrivolous appellate issue. 28 U.S.C.
   § 1915(a)(1); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). A frivolous
   appeal may be dismissed by this court sua sponte. 5th Cir. R. 42.2.
          In their IFP motion, the Whitfields assert that their court filings have
   been altered, but their unsupported and conclusory contention is insufficient
   to raise a nonfrivolous issue. See Mowbray v. Cameron Cnty., Tex., 274 F.3d
   269, 278 (5th Cir. 2001). The Whitfields also challenge the district court’s
   denial of their request for the entry of a “final judgment” on a separate
   document under Federal Rule of Civil Procedure 58(a). However, the
   district court’s denial of their motion does not present a nonfrivolous issue
   for appeal. See Whitaker v. City of Houston, Tex., 963 F.2d 831, 833-34 (5th
   Cir. 1992); Fed. R. Civ. P. 58(c)(2)(B); Fed. R. App. P. 4(a)(7)(B).
          The Whitfields do not address the district court’s reasons for
   dismissing their action.     Although pro se filings are afforded liberal
   construction, see Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993), when an
   appellant fails to identify any error in the district court’s analysis, it is the
   same as if the appellant had not appealed that issue. See Brinkmann v. Dallas
   Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Thus, by failing




                                           3
Case: 19-20292      Document: 00515618068           Page: 4     Date Filed: 10/27/2020




                                     No. 19-20292


   to challenge the district court’s determinations that Whitfield was barred
   from filing a civil action as a sanctioned litigant, that Charles-Whitfield had
   failed to personally sign the pleadings, that Whitfield was not an attorney,
   and that the district court lacked jurisdiction over the claims brought on
   behalf of K.L.W., the Whitfields have abandoned those issues. See Yohey, 985
   F.2d at 224-25; Brinkmann, 813 F.2d at 748.
          Because the Whitfields have not demonstrated that there is a
   nonfrivolous issue for appeal, their IFP motion is denied, and the appeal is
   dismissed as frivolous. See 5th Cir. R. 42.2. Their motion for the
   appointment of counsel is denied, as there is no right to counsel in civil rights
   actions, and they have not shown the existence of exceptional circumstances.
   See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); Ulmer v. Chancellor, 691
   F.2d 209, 212 (5th Cir. 1982). The motion to transfer the instant matter to
   the Supreme Court of the United States is also denied.
          Whitfield is a vexatious litigant who has been sanctioned previously
   by this court and by the district court. The monetary sanctions of $100 and
   $250 previously imposed by this court failed to deter Whitfield from filing
   yet another frivolous appeal. Consequently, a monetary sanction of $500 is
   hereby imposed on Whitfield, and he is barred from filing any pleadings in
   this court or in any court subject to this court’s jurisdiction until the sanction
   is paid in full, unless he first obtains leave of the court in which he seeks to
   file such pleadings. Whitfield is also warned that the filing of future frivolous,
   repetitive, or otherwise abusive pleadings in this court or any court subject to
   this court’s jurisdiction will subject him to additional and progressively more
   severe sanctions.
          Appeal DISMISSED as frivolous; motions DENIED; sanction
   IMPOSED; additional sanction warning ISSUED.




                                           4